

115 HR 3307 IH: Supplemental Security Income Restoration Act of 2017
U.S. House of Representatives
2017-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3307IN THE HOUSE OF REPRESENTATIVESJuly 19, 2017Mr. Grijalva (for himself, Mr. Brendan F. Boyle of Pennsylvania, Mr. Cárdenas, Mr. Carson of Indiana, Mr. Cartwright, Ms. Judy Chu of California, Ms. Clark of Massachusetts, Mr. Cohen, Mr. Connolly, Mr. Conyers, Mr. Ellison, Mr. Evans, Mr. Gallego, Mr. Gutiérrez, Mr. Hastings, Mr. Huffman, Ms. Jackson Lee, Ms. Jayapal, Ms. Kaptur, Ms. Kelly of Illinois, Mr. Langevin, Ms. Lee, Mr. Lowenthal, Ms. Michelle Lujan Grisham of New Mexico, Mr. McGovern, Ms. Moore, Ms. Norton, Mr. Pocan, Mr. Raskin, Ms. Schakowsky, Mr. Schiff, Ms. Slaughter, Mr. Soto, Mr. Takano, Ms. Velázquez, Mrs. Watson Coleman, and Ms. Wilson of Florida) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend title XVI of the Social Security Act to update eligibility for the supplemental security
			 income program, and for other purposes.
	
 1.Short titleThis Act may be cited as the Supplemental Security Income Restoration Act of 2017. 2.Update in eligibility for the supplemental security income program (a)Update in general income exclusionSection 1612(b)(2)(A) of the Social Security Act (42 U.S.C. 1382a(b)(2)(A)) is amended by striking $240 and inserting $1,368 (increased as described in section 1617(d) for each calendar year after 2018).
 (b)Update in earned income exclusionSection 1612(b)(4) of such Act (42 U.S.C. 1382a(b)(4)) is amended by striking $780 each place it appears and inserting $4,524 (increased as described in section 1617(d) for each calendar year after 2018). (c)Update in resource limit for individuals and couplesSection 1611(a)(3) of such Act (42 U.S.C. 1382(a)(3)) is amended—
 (1)in subparagraph (A), by striking $2,250 and all that follows through the end of the subparagraph and inserting $20,000 in calendar year 2018, and shall be increased as described in section 1617(d) for each subsequent calendar year.; and
 (2)in subparagraph (B), by striking $1,500 and all that follows through the end of the subparagraph and inserting $10,000 in calendar year 2018, and shall be increased as described in section 1617(d) for each subsequent calendar year..
 (d)Inflation adjustmentSection 1617 of such Act (42 U.S.C. 1382f) is amended— (1)in the section heading, by inserting ; inflation adjustment after benefits; and
 (2)by adding at the end the following:  (d)In the case of any calendar year after 2018, each of the amounts specified in sections 1611(a)(3), 1612(b)(2)(A), and 1612(b)(4) shall be increased by multiplying each such amount by the quotient (not less than 1) obtained by dividing—
 (1)the average of the Consumer Price Index for Elderly Consumers (CPI–E, as published by the Bureau of Labor Statistics of the Department of Labor) for the 12-month period ending with September of the preceding calendar year, by
 (2)such average for the 12-month period ending with September 2017.. 3.Support and maintenance furnished in kind not included as income (a)In generalSection 1612(a)(2) of such Act (42 U.S.C. 1382a(a)(2)) is amended—
 (1)by inserting (other than support or maintenance furnished in kind) after all other income; and (2)in subparagraph (A)—
 (A)by striking or kind; (B)by striking clause (i) and redesignating clauses (ii) and (iii) as clauses (i) and (ii), respectively; and
 (C)in clause (ii) (as so redesignated), by striking and the provisions of clause (i) shall not be applicable. (b)Conforming amendments (1)Section 1611(c) of such Act (42 U.S.C. 1382(c)) is amended by striking paragraph (6) and redesignating paragraphs (7) through (10) as paragraphs (6) through (9), respectively.
 (2)Section 1612(a)(2) of such Act (42 U.S.C. 1382a(a)(2)) is amended— (A)in subparagraph (F), by inserting and at the end;
 (B)in subparagraph (G), by striking ; and and inserting a period; (C)by moving subparagraph (G) 2 ems to the right; and
 (D)by striking subparagraph (H). (3)Section 1621(c) of such Act (42 U.S.C. 1382j(c)) is amended to read as follows:
					
 (c)In determining the amount of income of an alien during the period of 5 years after such alien's entry into the United States, support or maintenance furnished in cash to the alien by such alien's sponsor (to the extent that it reflects income or resources which were taken into account in determining the amount of income and resources to be deemed to the alien under subsection (a) or (b) of this section) shall not be considered to be income of such alien under section 1612(a)(2)(A)..
 4.Repeal of penalty for disposal of resources for less than fair market valueSection 1613(c) of such Act (42 U.S.C. 1382b(c)) is amended to read as follows:  (c)Notification of Medicaid Policy Restricting Eligibility of Institutionalized Individuals for Benefits Based on Disposal of Resources for Less Than Fair Market Value (1)At the time an individual (and the individual's eligible spouse, if any) applies for benefits under this title, and at the time the eligibility of an individual (and such spouse, if any) for such benefits is redetermined, the Commissioner of Social Security shall—
 (A)inform such individual of the provisions of section 1917(c) providing for a period of ineligibility for benefits under title XIX for individuals who make certain dispositions of resources for less than fair market value, and inform such individual that information obtained pursuant to subparagraph (B) will be made available to the State agency administering a State plan under title XIX (as provided in paragraph (2)); and
 (B)obtain from such individual information which may be used by the State agency in determining whether or not a period of ineligibility for such benefits would be required by reason of section 1917(c).
 (2)The Commissioner of Social Security shall make the information obtained under paragraph (1)(B) available, on request, to any State agency administering a State plan approved under title XIX..
		5.Repeal of marriage penalty
 (a)In generalSection 1611(b)(2) of the Social Security Act (42 U.S.C. 1382(b)(2)) is amended by striking payable at the rate of and all that follows through the end of the paragraph and inserting  payable—(A)for calendar years 1974 through 2017, at the rate of $2,628 (or, if greater, the amount determined under section 1617); and
 (B)for calendar year 2018 and any calendar year thereafter, at twice the rate applicable for such calendar year under paragraph (1) for an individual who does not have an eligible spouse,
					reduced by the amount of income, not excluded pursuant to section 1612(b), of such individual and
			 spouse..
 (b)Conforming amendmentSection 1617(a)(1) of such Act (42 U.S.C. 1382(a)(1)) is amended by striking subsections (a)(1)(A), (a)(2)(A), (b)(1), and (b)(2) and inserting subsections (a)(1)(A) and (a)(2)(A). 6.Clarifying the treatment of certain state tax creditsTitle XVI of the Social Security Act (42 U.S.C. 1382a) is amended—
 (1)in section 1612(b)(19), by striking and any payment and all that follows through credit) and inserting and any refund of State income taxes made to such individual (or such spouse) by reason of a State earned income tax credit (as defined by the Secretary); and
 (2)in section 1613(a)(11)— (A)in subparagraph (A), by inserting , and any refund of State income taxes made to such individual (or such spouse) by reason of a State child tax credit (as defined by the Secretary) before the semicolon; and
 (B)in subparagraph (B), by striking and any payment and all that follows through credit) and inserting and any refund of State income taxes made to such individual (or such spouse) by reason of a State earned income tax credit (as defined by the Secretary).
 7.Effective dateThe amendments made by this Act shall take effect on the date that is 6 months after the date of the enactment of this Act.
		